DETAILED ACTION
	This application has been examined. Claims 13-27 are pending. Claims 1-12 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	 This application claims benefits of priority from Foreign Application KR10-2009-0109695  (KOREA)  filed November 13, 2009. 
	The effective date of the claims described in this application is November 13, 2009.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Terminal Disclaimer
The terminal disclaimer filed on 2/8/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. M. Zalevsky, RNo.53825  on February 8, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Please amend the claims as follows:
1-12. (canceled)

13. (currently amended) A method performed by an electronic device, the method comprising:
receiving, via a first wireless communication interface of the electronic device, preset text information from a first external device, the preset text information corresponding to a preset text stored in the first external device;

displaying, on a display of the electronic device, the message information received from the first external device; 
displaying, on the display of the electronic device, the preset text information based on a first input; 
selecting, based on a second input, the displayed preset text information; and
based on selecting the preset text information, transmitting, to the first external device via the first wireless communication interface, the preset text information as a response to the message information such that a response message, based on the preset text information, to the message is transmitted from the first external device toward the second external device,
wherein the identification information related to the second external device comprises at least one of a phone number of the second external device or a name of a user of the second external device, and
wherein the first wireless communication interface of the electronic device is configured to communicate with the first external device through a short-range wireless communication. 

14. (previously presented) The method of claim 13, wherein the preset text information includes a plurality of preset texts stored in the first external device.

15. (previously presented) The method of claim 14, wherein the displaying the message information comprises displaying the plurality of preset texts, and
wherein the selecting the displayed preset text information comprises selecting one of the plurality of preset texts, based on the second input.

16-17. (canceled)

18. (currently amended) An electronic device comprising:
a display;
a first wireless communication interface configured to communicate with a first external device; and
a processor configured to:
receive, via the first wireless communication interface of the electronic device, preset text information from the first external device, the preset text information corresponding to a preset text stored in the first external device,
receive, from the first external device via the first wireless communication interface, message information related to a message originated from a second external device and received by the first external device, the message information including identification information related to the second external device,

display, on the display of the electronic device, the preset text information based on a first input,
select, based on a second input, the displayed preset text information, and
based on selecting the preset text information, transmit, to the first external device via the first wireless communication interface, the preset text information as a response to the message information such that a response message, based on the preset text information, to the message is transmitted from the first external device toward the second external device,
 	wherein the identification information related to the second external device comprises at least one of a phone number of the second external device or a name of a user of the second external device, and
wherein the first wireless communication interface is configured to communicate with the first external device through a short-range wireless communication.

19. (previously presented) The electronic device of claim 18, wherein the preset text information includes a plurality of preset texts stored in the first external device. 

20. (previously presented) The electronic device of claim 19, wherein the processor is configured to: 
display the plurality of preset texts on the display of the electronic device, and


21-22. (canceled)

23. (currently amended) A non-transitory computer-readable recording medium having stored thereon instructions which, when executed by an electronic device, cause the electronic device to perform a method including:
receiving, via a first wireless communication interface of the electronic device, preset text information from a first external device, the preset text information corresponding to a preset text stored in the first external device;
receiving, from the first external device via the first wireless communication interface, message information related to a message originated from a second external device and received by the first external device, the message information including identification information related to the second external device; 
displaying, on a display of the electronic device, the message information received from the first external device; 
displaying, on the display of the electronic device, the preset text information based on a first input; 
selecting, based on a second input, the displayed preset text information; and
based on selecting the preset text information, transmitting, to the first external device via the first wireless communication interface, the preset text information as a response to the message information such that a response message, based on the ,
wherein the identification information related to the second external device comprises at least one of a phone number of the second external device or a name of a user of the second external device, and
wherein the first wireless communication interface of the electronic device is configured to communicate with the first external device through a short-range wireless communication. 

24. (previously presented) The non-transitory computer-readable recording medium of claim 23, wherein the preset text information includes a plurality of preset texts stored in the first external device.

25. previously presented) The non-transitory computer-readable recording medium of claim 24, wherein the displaying the message information comprises displaying the plurality of preset texts, and
wherein the selecting the displayed preset text information comprises selecting one of the plurality of preset texts, based on the second input.

26-27. (canceled)


 
Allowable Subject Matter

Claims 13-15,18-20,23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The provision for --- a method performed by an electronic device, the method comprising:
receiving, via a first wireless communication interface of the electronic device, preset text information from a first external device, the preset text information corresponding to a preset text stored in the first external device;
receiving, from the first external device via the first wireless communication interface, message information related to a message originated from a second external device and received by the first external device, the message information including identification information related to the second external device; 
displaying, on a display of the electronic device, the message information received from the first external device; 
displaying, on the display of the electronic device, the preset text information based on a first input; 
selecting, based on a second input, the displayed preset text information; and
based on selecting the preset text information, transmitting, to the first external device via the first wireless communication interface, the preset text information as a response to the message information such that a response message, based on the preset text information, to the message is transmitted from the first external device toward the second external device,
wherein the identification information related to the second external device comprises at least one of a phone number of the second external device or a name of a user of the second external device, and
wherein the first wireless communication interface of the electronic device is configured to communicate with the first external device through a short-range wireless communication 
---   wherein all the features previously described are combined in one singular embodiment,   is not fairly taught or suggested by the prior art of record.  


The Examiner finds particular novelty in the mobile device capabilities as described in the Applicant Specification  (page 2 Paragraphs 13-15, page 7 Paragraph 56-58 and page 11 paragraphs 83-84)  wherein the said mobile device is receiving, via a first wireless communication interface of the electronic device, preset text information from a first external device, the preset text information corresponding to a preset text stored in the first external device; and furthermore receiving, from the first external device via the first wireless communication interface, message information related to a message originated from a second external device and received by the first external device, the message information including identification information related to the second external device; and furthermore displaying, on a display of the electronic device, the message information received from the first external device; displaying, on the display of the electronic device, the preset text information based on a first input; and furthermore selecting, based on a second input, the displayed preset text information; and furthermore based on selecting the preset text information, transmitting, to the first external device via the first wireless communication interface, the preset text information as a response to the message information such that a response message, based on the preset text information, to the message is transmitted from the first external device toward the second external device, and furthermore wherein the identification information related to the second external device comprises at least one of a phone number of the second external device or a name of a user of the second external device, and furthermore wherein the first wireless communication interface of the electronic device is configured to communicate with the first external device through a short-range wireless communication.

Elkady Paragraph 25 disclosed server may use the MWCD 102 communication link to enable the CPE 104 and/or 208 to provide features such as voice communications, television, data storage, Web browsing, MP3 music, e-mail, voice over IP (VoIP), and/or text messaging. Elkady Paragraph 20 disclosed wherein MWCD 102 essentially provides a communication link between the server 101 and the CPE 104. The communication link provided by the MWCD 102 may enable the server 101 and the CPE 104 to establish a communication session. Elkady Paragraph 34 disclosed wherein depending on the content of the message sent by the server 101, the CPE 104 may respond to the message by transmitting a response message to the server 101 via the MWCD 102.  However Elkady does not disclose wherein the said mobile device is receiving, via a first wireless communication interface of the electronic device, preset text information from a first external device, the preset text information corresponding to a preset text stored in the first external device; and furthermore receiving, from the first external device via the first wireless communication interface, message information related to a message originated from a second external device and received by the first external device, the message information including identification information related to the second external device; and furthermore displaying, on a display of the electronic device, the message information received from the first external device; displaying, on the display of the electronic device, the preset text information based on a first input; and furthermore selecting, based on a second input, the displayed preset text information; and furthermore based on selecting the preset text information, transmitting, to the first external device via the first wireless communication interface, the preset text information as a response to the message information such that a response message, based on the preset text information, to the message is transmitted from the first external device toward the second external device, and furthermore wherein the identification information related to the second external device comprises at least one of a phone number of the second external device or a name of a user of the second external device, and furthermore wherein the first wireless communication interface of the electronic device is configured to communicate with the first external device through a short-range wireless communication.
Rosen Column 11 Lines 10-25 disclosed "message template" used to include any kind of predefined user interface related to content and/or layout of transmitted and/or received message. Typically the template comprises a pre-existing text, and/or spaces to be filled and/or media items and/or menu elements and/or buttons and/or checkboxes to be filled/selected. However Rosen does not disclose wherein the said receiving, via a first wireless communication interface of the electronic device, preset text information from a first external device, the preset text information corresponding to a preset text stored in the first external device; and furthermore receiving, from the first external device via the first wireless communication interface, message information related to a message originated from a second external device and received by the first external device, the message information including identification information related to the second external device; and furthermore displaying, on a display of the electronic device, the message information received from the first external device; displaying, on the display of the electronic device, the preset text information based on a first input; and furthermore selecting, based on a second input, the displayed preset text information; and furthermore based on selecting the preset text information, transmitting, to the first external device via the first wireless communication interface, the preset text information as a response to the message information such that a response message, based on the preset text information, to the message is transmitted from the first external device toward the second external device, and furthermore wherein the identification information related to the second external device comprises at least one of a phone number of the second external device or a name of a user of the second external device, and furthermore wherein the first wireless communication interface of the electronic device is configured to communicate with the first external device through a short-range wireless communication.

Salokannel Figure 8,Figure 9, Paragraph 71 disclosed wherein data received by WCD 100, may trigger an incoming data announcement to be transmitted to wristwatch receiving, via a first wireless communication interface of the electronic device, preset text information from a first external device, the preset text information corresponding to a preset text stored in the first external device; and furthermore receiving, from the first external device via the first wireless communication interface, message information related to a message originated from a second external device and received by the first external device, the message information including identification information related to the second external device; and furthermore displaying, on a display of the electronic device, the message information received from the first external device; displaying, on the display of the electronic device, the preset text information based on a first input; and furthermore selecting, based on a second input, the displayed preset text information; and furthermore based on selecting the preset text information, transmitting, to the first external device via the first wireless communication interface, the preset text information as a response to the message information such that a response message, based on the preset text information, to the message is transmitted from the first external device toward the second external device, and furthermore wherein the identification information related to the second external device comprises at least one of a phone number of the second external device or a name of a user of the second external device, and furthermore wherein the first wireless communication interface of the electronic device is configured to communicate with the first external device through a short-range wireless communication. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREG C BENGZON/Primary Examiner, Art Unit 2444